Citation Nr: 1517607	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  06-20 690	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to an increased rating for thoracic spine lordosis.  

4.  Entitlement to an increased rating for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1973.  

The present matter comes to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The available record does not reflect that the Veteran has at any time filed a claim for service connection for plantar fasciitis, for a heart disability, or for thoracic spine lordosis.  

2.  By an April 2015 rating decision, the RO granted service connection and assigned a noncompensable rating for bilateral hearing loss; the Veteran has not appealed that decision.  


CONCLUSIONS OF LAW

1.  The Board has no jurisdiction to consider a claim for service connection for plantar fasciitis.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).   

2.  The Board has no jurisdiction to consider a claim for service connection for a heart disability.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).   

3.  The Board has no jurisdiction to consider a claim for an increased rating for thoracic spine lordosis.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).   

4.  The Board has no jurisdiction to consider a claim for an increased rating for hearing loss.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

The Veteran's electronic folder was referred to the Board.  In reviewing the Veterans Appeals Control and Locator System (VACOLS), the Board notes that the issues listed as being on appeal are service connection for plantar fasciitis and for a heart disability, as well as increased ratings for thoracic spine lordosis and for bilateral hearing loss.  

In a March 2015 statement to the Board, the Veteran's representative noted the following:

On review of the electronic record in the Veterans Benefits Management System (VBMS), it was noted that the veteran has never claimed or appealed the issues as listed on the Brief Face or in VACOLS.  As such, we are returning the case to the Board for inquiry and correction as needed.  

The Board has conducted a review of the available record.  It also finds that the Veteran has never filed a claim for service connection for plantar fasciitis, for a heart disability, or for thoracic spine lordosis (notwithstanding this issue is listed in VACOLS as being an increased rating claim).  Furthermore, there is no indication that the Veteran had an active appeal pending for a higher rating for bilateral hearing loss.  The Board notes that in an April 2015 decision, the RO granted service connection and assigned a noncompensable rating for bilateral hearing loss.  The available record does not reflect that the Veteran has appealed that decision.  

VACOLS reflects that an appeal was perfected on June 20, 2006 and later certified to the Board on November 1, 2006.  The available record reflects the only issue apparently certified to the Board at that time was the Veteran's claim of entitlement to an effective date prior to August 30, 1996 for the grant of a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  By a February 2008 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to August 30, 1996 for the grant of a rating in excess of 50 percent for PTSD.  The Board also denied entitlement to a rating greater than 50 percent for PTSD.  

Therefore, after a review of the Virtual VA and VBMS files, the Board concludes that there is no appeal currently pending before the Board; hence, there are no allegations of errors of fact or law for appellate consideration.  In this case, neither the issues listed in VACOLS (as noted on the title page) nor any other issue has been shown to be on appeal.  Accordingly, the Board does not have jurisdiction to consider any claim for service connection for plantar fasciitis or for a heart disability, or claim for a higher rating for thoracic spine lordosis or for bilateral hearing loss.  


ORDER

An appeal of any of the aforementioned issues is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


